 



EXHIBIT 10.1

Contact:   Customer Services — CTSLink
Wells Fargo Bank Minnesota, N.A.
Securities Administration Services
7485 New Horizon Way
Frederick, MD 21703
www.ctslink.com
Telephone: (301) 815-6600
Fax: (301) 315-6660

SMT SERIES 2005-2
Record Date: March 31, 2006
Distribution Date: April 20, 2006
Certificateholder Distribution Summary

                                                                               
                                                  Certificate     Certificate  
                                                            Class    
Pass-Through     Beginning     Interest     Principal     Current     Ending
Certificate     Total     Cumulative     Class     CUSIP     Description    
Rate     Certificate Balance     Distribution     Distribution     Realized Loss
    Balance     Distribution     Realized Loss                                  
                                   
A-1
      81744FGY7       SEN       4.99625 %       101,464,416.56        
417,979.82         6,628,489.20         0.00         94,835,927.36        
7,046,469.02         0.00      
A-2
      81744FGZ4       SEN       5.19000 %       59,110,078.16         255,651.09
        3,361,369.96         0.00         55,748,708.20         3,617,021.05    
    0.00      
A-R
      81744FHJ9       REZ       4.00991 %       0.00         0.01         0.00  
      0.00         0.00         0.01         0.00      
X-A
      81744FHD2       IO       0.77084 %       0.00         102,398.10        
0.00         0.00         0.00         102,398.10         0.00      
B-1
      81744FHA8       SUB       5.16625 %       6,016,000.00         25,731.33  
      0.00         0.00         6,016,000.00         25,731.33         0.00    
 
B-2
      81744FHB6       SUB       5.44625 %       3,266,000.00         14,726.27  
      0.00         0.00         3,266,000.00         14,726.27         0.00    
 
X-B
      81744FHE0       IO       0.57384 %       0.00         4,409.76        
0.00         0.00         0.00         4,409.76         0.00      
B-3
      81744FHC4       SUB       5.83862 %       1,890,000.00         9,135.89  
      0.00         0.00         1,890,000.00         9,135.89         0.00      
B-4
      81744FHF7       SUB       5.83862 %       1,231,000.00         5,950.41  
      0.00         0.00         1,231,000.00         5,950.41         0.00      
B-5
      81744FHG5       SUB       5.83862 %       687,000.00         3,320.82    
    0.00         0.00         687,000.00         3,320.82         0.00      
B-6
      81744FHH3       SUB       5.83862 %       1,549,605.55         7,490.49  
      0.00         0.00         1,549,605.55         7,490.49         0.00      
                                                                 
Totals
                                    175,214,100.27         846,793.99        
9,989,859.16         0.00         165,224,241.11         10,836,653.15        
0.00                                                                      

Principal Distribution Statement

                                                                               
                                            Beginning     Scheduled  
Unscheduled                                               Original Face    
Certificate     Principal   Principal           Realized     Total Principal    
Ending Certificate     Ending Certificate     Total Principal     Class    
Amount     Balance     Distribution   Distribution   Accretion   Loss    
Reduction     Balance     Percentage     Distribution                          
                         
A-1
      202,462,000.00         101,464,416.56         716.91       6,627,772.29  
    0.00       0.00         6,628,489.20         94,835,927.36        
0.46841347         6,628,489.20      
A-2
      126,737,000.00         59,110,078.16         0.00       3,361,369.96      
0.00       0.00         3,361,369.96         55,748,708.20         0.43987713  
      3,361,369.96      
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
X-A
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
B-1
      6,016,000.00         6,016,000.00         0.00       0.00       0.00      
0.00         0.00         6,106,000.00         1.00000000         0.00      
B-2
      3,266,000.00         3,266,000.00         0.00       0.00       0.00      
0.00         0.00         3,266,000.00         1.00000000         0.00      
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.00000000         0.00      
B-3
      1,890,000.00         1,890,000.00         0.00       0.00       0.00      
0.00         0.00         1,890,000.00         1.00000000         0.00      
B-4
      1,231,000.00         1,231,000.00         0.00       0.00       0.00      
0.00         0.00         1,231,000.00         1.00000000         0.00      
B-5
      687,000.00         687,000.00         0.00       0.00       0.00      
0.00         0.00         687,000.00         1.00000000         0.00      
B-6
      1,549,605.55         1,549,605.55         0.00       0.00       0.00      
0.00         0.00         1,549,605.55         1.00000000         0.00          
                                           
Totals
      343,838,705.55         175,214,100.27         716.91       9,989,142.25  
    0.00       0.00         9,989,859.16         165,224,241.11        
0.48052834         9,989,859.16                                                
   

 



--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                            Beginning     Scheduled  
Unscheduled                                         Ending                
Original Face     Certificate     Principal   Principal           Realized    
Total Principal     Ending Certificate     Certificate     Total Principal    
Class     Amount     Balance     Distribution   Distribution   Accretion   Loss
    Reduction     Balance     Percentage     Distribution                      
                             
A-1
      202,462,000.00         501.15289072         0.00354096       32.73588273  
    0.00000000       0.00000000         32.73942369         468.41346702        
0.46841347         32.73942369      
A-2
      126,737,000.00         466.39953731         0.00000000       26.52240435  
    0.00000000       0.00000000         26.52240435         439.87713296        
0.43987713         26.52240435      
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
B-1
      6,016,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-2
      3,266,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000      
B-3
      1,890,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-4
      1,231,000.00         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-5
      687,000.00         1000.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000      
B-6
      1,549,605.55         1000.00000000         0.00000000       0.00000000    
  0.00000000       0.00000000         0.00000000         1000.00000000        
1.00000000         0.00000000                                                  
 

All Classes per $1,000 denomination.
Interest Distribution- Statement

                                                                               
                                                                           
Payment                                                                        
            of           Non-               Remaining     Ending                
      Current     Beginning     Current   Unpaid   Current   Supported          
    Unpaid     Certificate/                 Accrual     Certificate    
Certificate/     Accrued   Interest   Interest   Interest     Total Interest    
Interest     Notational     Class     Accural Dates     Days     Rate    
Notional Balance     Interest   Shortfall   Shortfall   Shortfall(1)    
Distribution     Shortfall(2)     Balance                                      
                   
A-1
    03/20/06 – 04/19/06     30       4.99625 %       101,464,416.56        
422,451.33       0.00       0.00       4,471.51         417,979.82         0.00
        94,835,927.36      
A-2
    03/20/06 – 04/19/06     30       5.19000 %       59,110,078.16        
255,651.09       0.00       0.00       0.00         255,651.09         0.00    
    55,748,708.20      
A-R
    N/A     N/A       4.00991 %       0.00         0.00       0.00       0.00  
    0.00         0.01         0.00         0.00      
X-A
    03/01/06 – 03/31/06     30       0.77084 %       160,574,494.72        
103,147.66       0.00       0.00       749.56         102,398.10         0.00  
      150,584,635.56      
B-1
    03/01/06 – 03/31/06     30       5.16625 %       6,016,000.00        
25,900.13       0.00       0.00       168.80         25,731.33         0.00    
    6,016,000.00      
B-2
    03/01/06 – 03/31/06     30       5.44625 %       3,266,000.00        
14,822.88       0.00       0.00       96.61         14,726.27         0.00      
  3,266,000.00      
X-B
    03/01/06 – 03/31/06     30       0.57384 %       9,282,000.00        
4,438.68       0.00       0.00       28.93         4,409.76         0.00        
9,282,000.00      
B-3
    03/01/06 – 03/31/06     30       5.83862 %       1,890,000.00        
9,195.82       0.00       0.00       59.93         9,135.89         0.00        
1,890,000.00      
B-4
    03/01/06 – 03/31/06     30       5.83862 %       1,231,000.00        
5,989.45       0.00       0.00       39.04         5,950.41         0.00        
1,231,000.00      
B-5
    03/01/06 – 03/31/06     30       5.83862 %       687,000.00         3,342.61
      0.00       0.00       21.78         3,320.82         0.00        
687,000.00      
B-6
    03/01/06 – 03/31/06     30       5.83862 %       1,549,605.55        
7,539.63       0.00       0.00       49.14         7,490.49         0.00        
1,549,605.55                                                            
Totals
                                      852,479.29       0.00       0.00      
5,685.30         846,793.99         0.00                                        
                           

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                                    Payment    
                                                                    Beginning  
          of           Non-               Remaining     Ending                  
  Current     Certificate/     Current   Unpaid     Current     Supported      
        Unpaid     Certificate/           Original Face     Certificate    
Notional     Accrued   Interest   Interest   Interest     Total Interest    
Interest     Notational     Class     Amount     Rate     Balance     Interest  
Shortfall   Shortfall(1)   Shortfall     Distribution     Shortfall(2)    
Balance                                                    
A-1
      202,462,000.00         4.99625 %       501.15289072         2.08657096    
  0.00000000       0.00000000       0.02208568         2.06448529        
0.00000000         468.41346702      
A-2
      126,737,000.00         5.19000 %       466.39953731         2.01717801    
  0.00000000       0.00000000       0.00000000         2.01717801        
0.00000000         439.87713296      
A-R
      100.00         4.00991 %       0.00000000         0.00000000      
0.00000000       0.00000000       0.00000000         0.10000000        
0.00000000         0.00000000      
X-A
      0.00         0.77084 %       487.77333686         0.31332920      
0.00000000       0.00000000       0.00227692         0.31105228        
0.00000000         457.42737845      
B-1
      6,016,000.00         5.16625 %       1000.00000000         4.30520778    
  0.00000000       0.00000000       0.02805851         4.27714927        
0.00000000         1000.00000000      
B-2
      3,266,000.00         5.44625 %       1000.00000000         4.53854256    
  0.00000000       0.00000000       0.02958053         4.50896203        
0.00000000         1000.00000000      
X-B
      0.00         0.57384 %       1000.00000000         0.47820297      
0.00000000       0.00000000       0.00311679         0.47508727        
0.00000000         1000.00000000      
B-3
      1,890,000.00         5.83862 %       1000.00000000         4.86551323    
  0.00000000       0.00000000       0.03170899         4.83380423        
0.00000000         1000.00000000      
B-4
      1,231,000.00         5.83862 %       1000.00000000         4.86551584    
  0.00000000       0.00000000       0.03171405         4.83380179        
0.00000000         1000.00000000      
B-5
      687,000.00         5.83862 %       1000.00000000         4.86551674      
0.00000000       0.00000000       0.03170306         4.83379913        
0.00000000         1000.00000000      
B-6
      1,549,605.55         5.83862 %       1000.00000000         4.86551561    
  0.00000000       0.00000000       0.03171130         4.83380432        
0.00000000         1000.00000000                                                
   

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
All Classes per $1,000 denomination.
Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    10,896,360.80  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    25,207.43  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
       
Total Deposits
    10,921,568.23  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    26,964.51  
Total Administration Fees
    57,950.57  
Payment of Interest and Principal
    10,836,653.15  
 
       
Total Withdrawals (Pool Distribution Amount)
    10,921,568.23  
 
       
Ending Balance
    0.00  
 
       

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    5,685.30  
Servicing Fee Support
    0.00  
 
       
 
    5,685.30  
 
       

Non-Supported Prepayment Curtailment Interest Shortfall
Administration Fees

         
Gross Servicing Fee*
    55,395.37  
Master Servicing Fee
    2,555.20  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
 
       
Total Administration Fees
    57,950.57  
 
       

*Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP, MORGAN STANLEY
DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING CORP
Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

          Collateral Description   Mixed ARM
Weighted Average Gross Coupon
    6.235319 %
Weighted Average Net Coupon
    5.855929 %
Weighted Average Pass-Through Rate
    5.838429 %
Weighted Average Remaining Term
    326  
 
       
Beginning Scheduled Collateral Loan Count
    523  
Number of Loans Paid in Full
    31  
Ending Scheduled Collateral Loan Count
    492  
 
       
Beginning Scheduled Collateral Balance
    175,214,100.27  
Ending Scheduled Collateral Balance
    165,224,241.11  
Ending Actual Collateral Balance at 31-Mar-2006
    165,224,241.11  
 
       
Monthly P&I Constant
    911,146.74  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    10,771,109.23  
 
       
Scheduled Principal
    716.91  
Unscheduled Principal
    9,989,142.25  

 



--------------------------------------------------------------------------------



 



                          Group   One   Two   Total Collateral Description  
Mixed ARM   Mixed ARM   Mixed ARM
Weighted Average Coupon Rate
    6.228486       6.246981       6.235319  
Weighted Average Net Rate
    5.851269       5.863882       5.855929  
Pass-Through Rate
    5.833769       5.846382       5.838429  
Weighted Average Maturity
    322       332       326  
Record Date
    03/31/2006       03/31/2006       03/31/2006  
Principal and Interest Constant
    574,144.88       337,001.86       911,146.74  
Beginning Loan Count
    321       202       523  
Loans Paid in Full
    21       10       31  
Ending Loan Count
    300       192       492  
Beginning Scheduled Balance
    110,478,469.51       64,735,630.76       175,214,100.27  
Ending Scheduled Balance
    103,849,980.31       61,374,260.80       165,224,241.11  
Scheduled Principal
    716.91       0.00       716.91  
Unscheduled Principal
    6,627,772.29       3,361,369.96       9,989,142.25  
Scheduled Interest
    573,427.97       337,001.86       910,429.83  
Servicing Fee
    34,728.61       20,666.76       55,395.37  
Master Servicing Fee
    1,611.14       944.06       2,555.20  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    537,088.22       315,391.04       852,479.26  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Deal Level
Miscellaneous Reporting

         
Pro Rata Senior Percent
    91.644733 %
Pro Rata Subordinate Percent
    8.355267 %

Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
One Month Libor Loan Balance
    69,638,072.18  
Principal Transfer Amount
    0.00  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  
 
       
Group Two
       
Six-Month Libor Loan Balance
    34,211,908.13  
Principal Transfer Amount
    0.00  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                      DELINQUENT     BANKRUPTCY
    FORECLOSURE     REO     TOTAL                                              
                                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00      
30 Days
    9       2,962,112.55       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       9        
2,962,112.55      
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00    
 
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00    
 
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
     
150 Days
    1       589,546.78       150 Days       0         0.00       150 Days      
0         0.00       150 Days       0         0.00       150 Days       1      
  589,546.78      
180+ Days
    3       1,519,955.39       180+ Days       0         0.00       180+ Days  
    0         0.00       180+ Days       0         0.00       180+ Days       3
        1,519,955.39                                                            
             
 
    13       5,071,614.72               0         0.00               0        
0.00               0         0.00               13         5,071,614.72      
 
                                                                               
                                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %    
30 Days
    1.829268 %     1.792783 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.829268 %       1.792783 %    
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %    
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %    
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %    
150 Days
    0.203252 %     0.356816 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.203252 %       0.356816 %    
180+ Days
    0.609756 %     0.919935 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.609756 %       0.919935 %                    
                                                   
 
    2.642276 %     3.069534 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  2.642276 %       3.069534 %    
 
                                                                               
                                                                               
                                       

Current Period Class A Insufficient Funds:   0.00   Principal Balance of
Contaminated Properties   0.00   Periodic Advance   25,207.43

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    14,639,605.55       4.25769563 %     14,639,605.55       8.86044654 %    
91.139553 %     0.000000 %
Class B-1
    8,623,605.55       2.50803805 %     8,623,605.55       5.21933434 %    
3.641112 %     41.094003 %
Class B-2
    5,357,605.55       1.55817407 %     5,357,605.55       3.24262682 %    
1.976708 %     22.309344 %
Class B-3
    3,467,605.55       1.00849773 %     3,467,605.55       2.09872687 %    
1.143900 %     12.910184 %
Class B-4
    2,236,605.55       0.65048103 %     2,236,605.55       1.35367882 %    
0.745048 %     8.408697 %
Class B-5
    1,549,605.55       0.45067804 %     1,549,605.55       0.93788026 %    
0.415799 %     4.692749 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.937880 %    
10.585023 %

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                      DELINQUENT     BANKRUPTCY
    FORECLOSURE     REO     TOTAL     Group One                                
                                                                               
           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00      
30 Days
    3       469,031.84       30 Days       0         0.00       30 Days       0
        0.00       30 Days       0         0.00       30 Days       3        
469,031.84      
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00    
 
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00    
 
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
     
150 Days
    1       589,546.78       150 Days       0         0.00       150 Days      
0         0.00       150 Days       0         0.00       150 Days       1      
  589,546.78      
180+ Days
    1       232,000.00       180+ Days       0         0.00       180+ Days    
  0         0.00       180+ Days       0         0.00       180+ Days       1  
      232,000.00                                                                
         
 
    5       1,290,578.62               0         0.00               0        
0.00               0         0.00               5         1,290,578.62      
 
                                                                               
                                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
 
                                                                               
                                           
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %    
30 Days
    1.000000 %     0.451644 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.000000 %       0.451644 %    
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %    
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %    
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %    
150 Days
    0.333333 %     0.567691 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.333333 %       0.567691 %    
180+ Days
    0.333333 %     0.223399 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.333333 %       0.223399 %                    
                                                   
 
    1.666667 %     1.242734 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  1.666667 %       1.242734 %    
 
                                                                               
                                                                               
                                       

                                                                               
                                                          DELINQUENT            
      BANKRUPTCY                     FORECLOSURE                     REO        
            TOTAL               Group Two                           1.183654%  
                                                                               
         
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00      
30 Days
    6       2,493,080.71       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       6        
2,493,080.71      
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00    
 
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00    
 
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
     
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
     
180+ Days
    2       1,287,955.39       180+ Days       0         0.00       180+ Days  
    0         0.00       180+ Days       0         0.00       180+ Days       2
        1287,955.39                                                            
                     
 
    8       3,781,036.10               0         0.00               0        
0.00               0         0.00               8         3,781,036.10      
 
                                                                               
                                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance    
 
                                                                               
                                           
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %    
30 Days
    3.125000 %     4.062095 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       3.125000 %       4.062095 %    
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %    
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %    
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %    
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %    
180+ Days
    1.041667 %     2.098527 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       1.041667 %       2.098527 %                    
                                                           
 
    4.166667 %     6.160622 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  4.166667 %       6.160622 %    
 
                                                                               
                                                                               
                                       

 